                   Case 19-51052-JKS           Doc 33       Filed 07/26/21        Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                            Chapter 11
WOODBRIDGE GROUP OF COMPANIES,
LLC, et al.,1                                               Case No. 17-12560 (JKS)

                          Remaining Debtors.                (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee
of the Woodbridge Liquidation Trust, successor Adversary Proceeding
in interest to the estates of WOODBRIDGE       Case No. 19-51052 (JKS)
GROUP OF COMPANIES, LLC, et al.,

                          Plaintiff,

                        vs.

PROVIDENT TRUST GROUP, LLC,           Objection Deadline: August 9, 2021 at 4:00 p.m. (ET)
ADMINISTRATOR AND CUSTODIAN FOR       Hearing Date: August 24, 2021 at 1:30 p.m. (ET)
THE BENEFIT OF QUN HONG YIN ROTH
IRA; QUN HONG YIN A/K/A LILY YIN; QUN
HONG YIN, AS TRUSTEE OF THE QUN
HONG DOMISSY YIN LIVING TRUST,

                                   Defendants.


                      PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

         1.        Plaintiff, Michael Goldberg, in his capacity as Liquidating Trustee of the

Woodbridge Liquidation Trust (the “Plaintiff”) hereby moves the Court (this “Motion”),

pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, as made applicable to this

adversary proceeding pursuant to Rule 7055(b)(2) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), for entry of a judgment by default against defendants Provident Trust



1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
91423.


DOCS_LA:332562.3
                   Case 19-51052-JKS             Doc 33       Filed 07/26/21        Page 2 of 5




Group, LLC, Administrator and Custodian for the Benefit of Qun Hong Yin Roth IRA; Qun

Hong Yin a/k/a Lily Yin and Qun Hong Yin, as Trustee of the Qun Hong Domissy Yin Living

Trust (collectively, “Defendant”). In support of this Motion, the Plaintiff respectfully states as

follows:

                                       JURISDICTION AND VENUE

          2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28

U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                BASIS FOR THE RELIEF REQUESTED

          3.       On April 21, 2020, the Plaintiff commenced the above-captioned adversary

proceeding against the Defendant by filing the Adversary First Amended Complaint Objecting to

Claims and Counterclaiming for Avoidance and Recovery of Avoidable Transfers, for Equitable

Subordination, for Sale of Unregistered Securities, For Fraud, and For Aiding and Abetting

Fraud [Adv. Docket No. 9] (the “Complaint”).2

          4.       On April 21, 2020, service of the First Amended Complaint and amended

summons [Adv. Docket No. 10] (the “Summons”) was made on the Defendant via United States

first-class mail in accordance with Bankruptcy Rule 7004. A true and correct copy of the

Summons, including the Certificate of Service, is attached to the Plaintiff’s Request for Entry of

Default [Adv. Docket No. 21] (the “Request for Default”) as Exhibit 1 to the Affidavit of

Counsel filed contemporaneously with the Request for Default.




2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Complaint.

                                                          2
DOCS_LA:332562.3
                      Case 19-51052-JKS         Doc 33       Filed 07/26/21       Page 3 of 5




          5.       Pursuant to the Summons, Defendant was required to answer or otherwise

respond to the Complaint within thirty (30) days of service. The Defendant failed to file an

answer, motion, or other responsive pleading within the time fixed by the Court in accordance

with Rule 7012(a) of the Federal Rules of Bankruptcy Procedure. The Court’s docket does not

reflect the filing of a responsive pleading to the Complaint, and the undersigned counsel has not

been served with any responsive pleading. See Affidavit of Counsel Declaration, attached to the

Request for Default.

          6.       Upon information and belief, the Defendant is not an infant or incompetent or a

person in the military service.

          7.       As “[e]ntry of default judgment is a two-step process,”3 the Plaintiff filed

Plaintiff’s Request for Entry of Default to satisfy the requirements of Bankruptcy Rule 7055(a).

Rule 55(b) of the Federal Rules of Civil Procedures provides that “When a plaintiff’s claim

against a defendant is for a sum certain or for a sum which can by computation be made certain,

the clerk upon request of the plaintiff and upon affidavit of the amount due shall enter judgment

for that amount and costs against the defendant, if the defendant has been defaulted for failure to

appear and is not an infant or incompetent person. Fed. R. Civ. P. 55(b), made applicable by

Fed. R. Bankr. P. 7055. The Clerk of Court has entered a default against the Defendant. See

Entry of Default entered by the Clerk of Court [Adv. Docket No. 22]. Given the entry of default

by the Clerk of Court, all the requirements of Bankruptcy Rule 7055 have been satisfied, and

entry of a default judgment against the Defendant is warranted and appropriate.

          8.       As set forth in the Complaint, the Plaintiff is entitled to entry of a judgment:

                (i)     On the first and second claims for relief, (a) avoiding the Two Year Transfers
                        of $4,208.33, free and clear of any claimed interest of Defendants, (b)
                        directing that the Two Year Transfers be set aside, and (c) ordering

3
    Smith v. Forester, No. 11-893-LPS, 2013 U.S. Dist. LEXIS 45104, at *3 (D. Del. Mar. 29, 2013).

                                                         3
DOCS_LA:332562.3
                      Case 19-51052-JKS       Doc 33      Filed 07/26/21    Page 4 of 5




                        Defendants to pay to Plaintiff the amount of the Two Year Transfers;
                        provided, however, that the Defendants shall not be liable for any Transfers
                        that are set-offs as Prepetition Distributions to the Claims;

               (ii)     On the third and fourth claims for relief, (a) avoiding the Two Year Transfers
                        of $4,208.33, free and clear of any claimed interest of Defendants, (b)
                        directing that the Two Year Transfers be set aside, and (c) ordering
                        Defendants to pay to Plaintiff the amount of the Two Year Transfers;
                        provided, however, that Defendants shall not be liable for any Transfers that
                        are set-offs as Prepetition Distributions to the Claims;

              (iii)     On the fifth claim for relief, sustaining the objection to the Claims, decreeing
                        that the Defendants take nothing therefrom, and directing the Claims Agent to
                        strike any Scheduled claim from the official Claims Register;

              (iv)      On the sixth claim for relief, equitably subordinating any and all claims that
                        Defendants may assert against any of the Debtors or their estates, whatever
                        the origin of those claims, including, without limitation, the Claims and any
                        claims that may be asserted under Bankruptcy Code section 502(h), to all
                        other claims against the Debtors or their estates;

               (v)      On the seventh claim for relief, holding Defendants jointly and severally liable
                        for net damages in the amount of $72,418.76 for Notes sold, arising from
                        Defendants’ sale of unregistered securities;

              (vi)      On the eighth claim for relief, holding Defendants jointly and severally liable
                        for fraud for net damages in the amount of $72,418.76 for Notes sold;

             (vii)      On the ninth claim for relief, holding Defendants jointly and severally liable
                        for aiding and abetting fraud for net damages in the amount of $72,418.76 for
                        Notes; and

             (viii)     On all claims for relief, awarding Plaintiff prejudgment interest as permitted
                        by law, costs of suit, and such other and further relief as is just and proper.

        See generally, Complaint.

        9.         Pursuant to Bankruptcy Rule 7055(b)(2), the Plaintiff hereby seeks entry of

judgment by default against the Defendant with respect to all claims for relief asserted in the

Complaint.




                                                      4
DOCS_LA:332562.3
                   Case 19-51052-JKS       Doc 33      Filed 07/26/21   Page 5 of 5




                   WHEREFORE, for the foregoing reasons, the Plaintiff respectfully requests that

the Court enter a default judgment in favor of Plaintiff and against the Defendant, and grant the

Plaintiff the relief requested in the Complaint in substantially the form provided in the proposed

judgment attached hereto as Exhibit A.

                                                PACHULSKI, STANG, ZIEHL & JONES LLP


Dated: July 26, 2021                            /s/ Colin R. Robinson
                                                Bradford J. Sandler (DE Bar No. 4142)
                                                Andrew W. Caine (CA Bar No. 110345)
                                                Colin R. Robinson (DE Bar No. 5524)
                                                919 North Market Street, 17th Floor
                                                P.O. Box 8705
                                                Wilmington, DE 19899-8705 (Courier 19801)
                                                Telephone: (302) 652-4100
                                                Facsimile: (302) 652-4400
                                                Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        crobinson@pszjlaw.com

                                                Counsel to Plaintiff Michael Goldberg, in his
                                                capacity as Liquidating Trustee of the Woodbridge
                                                Liquidation Trust




                                                   5
DOCS_LA:332562.3
